Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 19, 2015

                                          No. 04-15-00086-CR

                                         IN RE George ROSAS

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

       On March 16, 2015, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.

           It is so ORDERED on March 19, 2015.



                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CR5767, styled The State of Texas v. George Rosas, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.